PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Moshfeghi, Mehran
Application No. 16/388,043
Filed: 18 Apr 2019
For: METHOD AND SYSTEM FOR CENTRALIZED DISTRIBUTED TRANSCEIVER MANAGEMENT
:
:
:
:	DECISION ON REQUEST
:                   FOR REFUND
:
:


This is a decision on the request for refund received March 8, 2021. 

The request for refund is GRANTED.

Applicant files the above request for refund of $140, stating in part that “[a]pplicant respectfully requests a refund under 37 CFR 1.26 . . . for duplicate charges for a QPIDS filed March 8, 2021.  On March 8, 2021 Applicant attempted to file a QPIDS on two different occasion but encountered an error when attempting to pay the fee.  We were instructed by the USPTO to 
re-file the QPIDS a third time and request a refund for the erroneous charges”. 

In view of the above and a review of the Office finance records for the above-identified patent, the request for refund is granted.  The fee of $140 was refunded to petitioner’s credit card on May 5, 2021.  

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions